COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

ERNESTO GARCIA,


                            Appellant,

v.

CITY OF EL PASO,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00070-CV

Appeal from the

210th District Court

of El Paso County, Texas

(TC#2007-1927)

MEMORANDUM OPINION

	The Court reviews this appeal on its own motion to determine whether it should be dismissed
for want of prosecution.  On February 26, 2009, Appellant, Ernesto Garcia, filed his notice of appeal. 
By correspondence on the same date, the Clerk of the Court informed Ernesto Garcia that he had not
tendered the filing fee.  Appellant was warned that failure to tender such payment within twenty days
may result in dismissal.  Alternatively, the Clerk requested that Ernesto Garcia inform the Court
within twenty days if he was excused from paying the cost of the filing fee.  In correspondence dated
March 24, 2009, Appellant received a second notice that the filing fee had not been paid, and unless
excused, had twenty days from the date of notice to remedy the deficiency. Appellant has made no
payment and has not responded to this Court's request.  Therefore, pursuant to Tex.R.App.P. 42.3(b),
(c), we dismiss this appeal for want of prosecution, with prejudice.


						GUADALUPE RIVERA, Justice
April 9, 2009

Before Chew, C.J., McClure, and Rivera, JJ.